Exhibit 10.18.3

 

 

 

Notice of Grant of    T. Rowe Price Group, Inc. Restricted Stock Units Award   
ID: 52-2264646    100 E. Pratt Street    Baltimore, MD 21202 USA

 

 

 

JOE EXECUTIVE OFFICER

   Award Number:    0000000000004216

100 EAST PRATT STREET

   ID:    1234

BALTIMORE, MD 21202 USA

   Plan:    2012 Long-Term Incentive Plan

 

 

On             , 2012 (the Grant Date), T. Rowe Price Group, Inc. (Price Group)
granted you              restricted stock units pertaining to Price Group common
stock (the Stock Units) as a service-based restricted stock units award under
Price Group’s 2012 Long-Term Incentive Plan. The closing price of Price Group
common stock on the Grant Date was $         per share. The Stock Units, upon
vesting, convert to shares of Price Group common stock, as described in the
Statement of Additional Terms Regarding Awards of Restricted Stock Units
[(version 2A)] [(version 2B)] (the Statement of Additional Terms) which sets
forth the terms and conditions of this grant.

Vesting Schedule:

Except as otherwise provided in the Statement of Additional Terms, so long as
your employment with Price Group and/or its affiliates is continuous from the
Grant Date through the applicable date upon which vesting is scheduled to occur,
the Stock Units will become vested and will be converted to shares of Price
Group common stock in installments on the vesting dates set forth in the vesting
schedule below.

 

# of Stock Units

  Vesting Date       12/    /2013        12/    /2014        12/    /2015       
12/    /2016        12/    /2017   

The Statement of Additional Terms describes additional circumstances under which
you may earn the Stock Units.

Your participation in our stock-based compensation program recognizes that you
play a key role in the long-term success of Price Group and affords you the
opportunity to participate alongside our other stockholders in that success.

 

 

  

 

CEO & President    Date

 

 

To accept this grant you must, on or after                     , access the T.
Rowe Price Exchange Web site and select myTRP >Compensation, Payroll &
Stock>Employee Stock Transactions - TRPG Stock>Equity Awards>Equity Award
Information (Express Desktop) or go to
https://home2.troweprice.com/tsso/tssoweb/SSOServlet. After signing in using
your T. Rowe Price network logon and password, you will be in Express Desktop.
Click on Grant History under the type of award you received and accept the
appropriate award(s) by selecting the Pending link in the Status column. You
must accept this grant by no later than                     .

By accepting the grant online, you acknowledge that you have been provided, have
read and agree to be bound by the terms of the Statement of Additional Terms
under which this grant has been made and the prospectus for the 2012 Long-Term
Incentive Plan, both of which are available on the Express Desktop. You also
consent to the electronic delivery, via email, posting on Price Group’s Web
site, Express Desktop or the Web site of any third party vendor that provides
stock plan administrative services to Price Group, of this Notice, the Statement
of Additional Terms and all future notices or other information with respect to
this grant, the 2012 Long-Term Incentive Plan, and the common shares of Price
Group. You may receive from the Company, at no cost to you, a paper copy of any
electronically delivered documents by contacting the Payroll and Stock
Transaction Group in the CFO-Finance Department in the Baltimore, Maryland –
Pratt Street office or by telephone, at 410-345-7716.



--------------------------------------------------------------------------------

 

 

Notice of Grant of    T. Rowe Price Group, Inc. Restricted Stock Units Award   
ID: 52-2264646    100 E. Pratt Street    Baltimore, MD 21202 USA

 

 

 

JOE EXECUTIVE OFFICER

   Award Number:    0000000000004216

100 EAST PRATT STREET

   ID:    1234

BALTIMORE, MD 21202 USA

   Plan:    2012 Long-Term Incentive Plan

 

 

On             , 2012 (the Grant Date), T. Rowe Price Group, Inc. (Price Group)
granted you              restricted stock units pertaining to Price Group common
stock (the Stock Units) as a performance-based restricted stock units award
under Price Group’s Long-Term Incentive Plan. The closing price of Price Group
common stock on the Grant Date was $         per share. [This grant is intended
to be a Qualified Performance-Based Award as defined in the plan.] The Stock
Units, upon vesting, convert to shares of Price Group common stock, as described
in the Statement of Additional Terms Regarding Awards of Restricted Stock Units
[(version 2A)] [(version 2B)] (the Statement of Additional Terms) which sets
forth the terms and conditions of this grant.

The Stock Units become earned and vested as follows, conditioned upon
satisfaction of a performance threshold:

Performance Threshold: Price Group’s operating margin for the 12-month period
measured from [January 1, 2012 to December 31, 2012][July 1, 2012 to June 30,
2013] (the Performance Period) is at least 100% of the average operating margin
of the Peer Companies for the same period, subject to adjustment as described in
the Statement of Additional Terms (the Industry Average Margin). Operating
margin will be determined by dividing net operating income by total revenues for
the Performance Period, as reported in the consolidated financial statements
filed with the Securities and Exchange Commission or, if such financial
statements are not available for a Peer Company at the time of determination, as
otherwise disclosed in a press release by such Peer Company; in each case as
adjusted to exclude the effects of goodwill impairment, the cumulative effect of
changes in accounting policies or principles, and gains or losses from
discontinued operations, as each is reflected on the face of or in the notes to
the relevant financial statements. For this purpose, the Peer Companies are the
entities listed below, subject to adjustment as described in the Statement of
Additional Terms.

 

•    Affiliated Managers Group, Inc.

  

•    Eaton Vance Corp.

  

•    Invesco Ltd.

•    AllianceBernstein LP

  

•    Federated Investors, Inc.

  

•    Janus Capital Group, Inc.

•    BlackRock, Inc.

  

•    Franklin Resources, Inc.

  

•    Legg Mason, Inc.

The Executive Compensation Committee of Price Group’s Board of Directors (ECC)
will determine, within 60 days after the close of the Performance Period, the
extent to which the Performance Threshold has been achieved.

 

  •  

If Price Group’s operating margin for the Performance Period is at least 100% of
the Industry Average Margin, all of the Stock Units will be eligible to be
earned in accordance with the vesting schedule below.

 

  •  

If Price Group’s operating margin for the Performance Period is at least 90% but
less than 100% of the Industry Average Margin, 10% of the Stock Units will be
forfeited as of the date such determination is made by the ECC and the remaining
90% of the Stock Units will be eligible to be earned in accordance with the
vesting schedule below.

 

  •  

If Price Group’s operating margin for the Performance Period is at least 80% but
less than 90% of the Industry Average Margin, 20% of the Stock Units will be
forfeited as of the date such determination is made by the ECC and the remaining
80% of the Stock Units will be eligible to be earned in accordance with the
vesting schedule below.

 

  •  

If Price Group’s operating margin for the Performance Period is at least 70% but
less than 80% of the Industry Average Margin, 30% of the Stock Units will be
forfeited as of the date such determination is made by the ECC and the remaining
70% of the Stock Units will be eligible to be earned in accordance with the
vesting schedule below.

 

Page 1 of 2



--------------------------------------------------------------------------------

  •  

If Price Group’s operating margin for the Performance Period is at least 60% but
less than 70% of the Industry Average Margin, 40% of the Stock Units will be
forfeited as of the date such determination is made by the ECC and the remaining
60% of the Stock Units will be eligible to be earned in accordance with the
vesting schedule below.

 

  •  

If Price Group’s operating margin for the Performance Period is at least 50% but
less than 60% of the Industry Average Margin, 50% of the Stock Units will be
forfeited as of the date such determination is made by the ECC and the remaining
50% of the Stock Units will be eligible to be earned in accordance with the
vesting schedule below.

 

  •  

If Price Group’s operating margin for the Performance Period is less than 50% of
the Industry Average Margin, all of the Stock Units will be forfeited as of the
date such determination is made by the ECC.

Vesting Schedule:

Except as otherwise provided in the Statement of Additional Terms, so long as
your employment with Price Group and/or its affiliates is continuous from the
Grant Date through the applicable date upon which vesting is scheduled to occur,
the Stock Units that remain eligible to be earned after the ECC determines the
extent to which the Performance Threshold has been achieved (Eligible Units)
will become vested and will be converted to shares of Price Group common stock
in equal annual installments on the vesting dates set forth in the vesting
schedule below.

 

% of Eligible Units

    Vesting Date   20 %    12/    /2013   20 %    12/    /2014   20 %   
12/    /2015   20 %    12/    /2016   20 %    12/    /2017

The Statement of Additional Terms describes additional circumstances under which
you may earn the Stock Units.

Your participation in our stock-based compensation program recognizes that you
play a key role in the long-term success of Price Group and affords you the
opportunity to participate alongside our other stockholders in that success.

 

 

  

 

CEO & President    Date

 

 

To accept this grant you must, on or after                     , access the T.
Rowe Price Exchange Web site and select myTRP >Compensation, Payroll &
Stock>Employee Stock Transactions - TRPG Stock>Equity Awards>Equity Award
Information (Express Desktop) or go to
https://home2.troweprice.com/tsso/tssoweb/SSOServlet. After signing in using
your T. Rowe Price network logon and password, you will be in Express Desktop.
Click on Grant History under the type of award you received and accept the
appropriate award(s) by selecting the Pending link in the Status column. You
must accept this grant by no later than                     .

By accepting the grant online, you acknowledge that you have been provided, have
read and agree to be bound by the terms of the Statement of Additional Terms
under which this grant has been made and the prospectus for the 2012 Long-Term
Incentive Plan, both of which are available on the Express Desktop. You also
consent to the electronic delivery, via email, posting on Price Group’s Web
site, Express Desktop or the Web site of any third party vendor that provides
stock plan administrative services to Price Group, of this Notice, the Statement
of Additional Terms and all future notices or other information with respect to
this grant, the 2012 Long-Term Incentive Plan, and the common shares of Price
Group. You may receive from the Company, at no cost to you, a paper copy of any
electronically delivered documents by contacting the Payroll and Stock
Transaction Group in the CFO-Finance Department in the Baltimore, Maryland –
Pratt Street office or by telephone, at 410-345-7716.

 

Page 2 of 2



--------------------------------------------------------------------------------

T. ROWE PRICE GROUP, INC. 2012 LONG-TERM INCENTIVE PLAN

 

 

STATEMENT OF ADDITIONAL TERMS

REGARDING AWARDS OF RESTRICTED STOCK UNITS

(version 2A)

 

 

This Statement of Additional Terms Regarding Awards of Restricted Stock Units
(the “Terms”) and all of the provisions of the T. Rowe Price Group, Inc. 2012
Long-Term Incentive Plan (the “Plan”) are incorporated into your stock units
award, the specifics of which are described on the “Notice of Grant of
Restricted Stock Units Award” (the “Notice”) that you received. Once you have
accepted the Notice in accordance with the instructions set forth thereon, the
Terms, the Plan and the Notice, together, constitute a binding and enforceable
contract respecting your restricted stock units award. That contract is referred
to in this document as the “Agreement.”

1. Terminology. Capitalized words and phrases used in these Terms are defined in
the Glossary at the end of this document or the first place such word or phrase
appears in this document.

2. Vesting.

(a) Vested Status upon Grant Date. All of the Stock Units are nonvested and
forfeitable as of the Grant Date. Your Stock Units will become vested for
purposes of this Agreement only on the applicable vesting dates under the
vesting schedule set forth on the correlating Notice or on the dates specified
in Section 2(d), Section 2(e), or Section 9, as applicable, notwithstanding the
fact that, prior to any such date, subsequent vesting ceases to be conditioned
upon your continued employment with the Company or any other substantial risk of
forfeiture ceases to exist. A vested Stock Unit remains subject to the terms,
conditions and forfeiture provisions provided for in the Plan and in this
Agreement.

(b) Vesting Schedule. So long as your Service is continuous from the Grant Date
through the applicable date upon which vesting is scheduled to occur and all
other conditions for earning the Stock Units as set forth in the Notice have
been satisfied, the Stock Units will become vested and nonforfeitable on the
vesting dates set forth in the correlating Notice. If the Notice indicates that
your restricted stock units award is a Qualified Performance-Based Award, then
in no event will vesting under this Section 2(b) occur before the Executive
Compensation Committee has certified in writing the extent to which the
applicable Performance Threshold has been satisfied. If the Notice reflects that
your restricted stock award is subject to satisfaction of a Performance
Threshold then, to the extent that satisfaction of the Performance Threshold is
determined based on information reported by a Peer Company in financial
statements filed with the Securities and Exchange Commission or information
otherwise disclosed by a Peer Company in a press release, such a determination
shall be final and conclusive and no adjustment thereafter shall be made to the
number of Stock Units eligible to vest in the event that a Peer Company
thereafter files or discloses restated or updated financial information. To the
extent that satisfaction of the Performance Threshold is to be determined based
on information reported by Peer Companies, any Peer Company that has not filed

 

1



--------------------------------------------------------------------------------

financial statements with the Securities and Exchange Commission or otherwise
disclosed in a press release the relevant financial information for the
Performance Period within 45 days after the end of the Performance Period in
question, will not be considered a Peer Company for purposes of the
determination. To the extent that satisfaction of the Performance Threshold is
to be determined based on financial information reported for a specified period
ending on the close of a calendar quarter and a Peer Company reports its
relevant financial information over a fiscal period that does not end on the
close of a calendar quarter, the Committee shall use the financial information
reported by such Peer Company that most closely correlates to the duration of
the Performance Period as reported before the close of the Performance Period.
For example, if the Performance Period is the 12-month period that ends
December 31, 2012, and a Peer Company’s fiscal year ends on October 31, 2012,
then for purposes of calculating the Performance Threshold and the extent to
which such Performance Threshold has been satisfied, the relevant financial
information for the 12-month period that ends October 31, 2012 will be used for
such Peer Company.

(c) Post-employment Vesting Continuation.

(i) If, as of the date on which your Termination of Service occurs, you have
attained age 60 and have at least ten years of Service credit with the Company
(as determined by the Committee), including Service with any successor to the
Company, then, except as otherwise provided in this Agreement, the then-unvested
Stock Units that have not been previously forfeited and which are scheduled to
vest within the 36-month period immediately following your Termination of
Service will become vested and nonforfeitable, notwithstanding the fact that
your Service has terminated, on their scheduled vesting dates set forth in the
correlating Notice provided that all other conditions for earning the Stock
Units as set forth in the Notice are satisfied.

(ii) Notwithstanding the provisions of Section 2(c)(i) to the contrary, unless
the Committee determines otherwise, your unvested Stock Units and all accrued
dividend equivalents with respect to your unvested Stock Units will be
immediately forfeited for no consideration, no further vesting will accrue and
no shares of Common Stock will be delivered in respect thereof, if you breach
any of the restrictive covenants set forth in Section 8.

(d) Vesting upon Death or Disability. All Stock Units that have not already
vested or been previously forfeited will become vested and nonforfeitable upon
your death or Termination of Service due to your Total and Permanent Disability.

(e) Double-trigger Vesting. If, coincident with or during the 18-month period
following the effective date of a Change in Control, your Service is terminated
either (i) by the Company or a successor to the Company, other than for Cause,
Total and Permanent Disability or death or (ii) by you for Good Reason, then all
Stock Units that have not already vested or been previously forfeited or
terminated in connection with the Change in Control will become vested and
nonforfeitable upon such Termination of Service.

3. Forfeitures Upon Termination of Service.

(a) Termination before Attaining Age 60 with 10 Years of Service. If your
Service ceases for any reason before you have attained age 60 with at least ten
years of Service credit with the Company (as determined by the Committee),
including any successor to

 

2



--------------------------------------------------------------------------------

the Company, all Stock Units that are not then vested and nonforfeitable, after
giving effect to the applicable provisions of Section 2 above, will be
immediately forfeited upon such cessation for no consideration.

(b) Termination after Attaining Age 60 with 10 Years of Service. If, as of the
date on which your Termination of Service occurs, you have attained age 60 and
have at least ten years of Service credit with the Company (as determined by the
Committee), including any successor to the Company, then Stock Units that are
not then vested and nonforfeitable, after giving effect to the applicable
provisions of Section 2 above, and which are scheduled to vest on the vesting
dates set forth in the correlating Notice that fall beyond the 36-month period
immediately following your Termination of Service, will be immediately forfeited
upon such cessation for no consideration and Section 2(c) and Section 8 will
apply to the then-unvested Stock Units which are scheduled to vest within the
36-month period immediately following your Termination of Service.

(c) Forfeiture of Accrued Dividend Equivalents. Any accrued dividend equivalents
attributable to forfeited Stock Units shall also be forfeited if and when the
Stock Units are forfeited.

(d) Consequences of Forfeiture. You acknowledge and agree that upon the
forfeiture of any unvested Stock Units, your right to receive dividend
equivalents on, and all other rights, title or interest in, to or with respect
to, the forfeited Stock Units and the shares into which they otherwise may have
been converted shall automatically, without further act, terminate.

4. Restrictions on Transfer. Stock Units may not be assigned, transferred,
pledged, hypothecated or disposed of in any way, whether by operation of law or
otherwise, except by will or the laws of descent and distribution, and Stock
Units may not be made subject to execution, attachment or similar process.

5. Dividend Equivalent Payments. On each dividend payment date for each regular
cash dividend payable with respect to the Common Stock, the Company will pay to
you in cash an amount equal to the product of (a) the per share cash dividend,
multiplied by (b) the number of your Stock Units outstanding on the record date
regardless of the vested or nonvested status of the Stock Units; provided,
however, that if the Notice reflects that your Stock Units are subject to
satisfaction of a Performance Threshold then any regular cash dividends that
become payable with respect to unvested Stock Units before the Performance
Threshold has been determined to have been satisfied will be accrued and held by
the Company or an escrow agent appointed by the Committee until a determination
has been made by the Executive Compensation Committee as to whether and the
extent to which the Performance Threshold has been satisfied. Any such accrued
dividends will be paid to you, without interest, within 14 days after the date
on which the Executive Compensation Committee determines that, and the extent to
which, the Performance Threshold has been satisfied or will be forfeited to the
Company if and when the Stock Units to which they relate are forfeited due to a
failure to satisfy the Performance Threshold.

6. Settlement of Stock Units. Your Stock Units will be settled automatically,
via the issuance of Common Stock as described herein, when or as soon as
practicable, but in all events within 30 days, after they become vested and
nonforfeitable in accordance with Section 2 or Section 9, as applicable. You may
not, directly or indirectly, designate the calendar

 

3



--------------------------------------------------------------------------------

year in which such settlement will be made. You are not required to make any
monetary payment (other than applicable tax withholding, if required) as a
condition to settlement of the Stock Units. The Company will issue to you, in
settlement of your Stock Units, the number of whole shares of Common Stock that
equals the number of whole Stock Units that vested, and the vested Stock Units
will cease to be outstanding upon the issuance of those shares. Unless you
request the Company to deliver a share certificate to you, or deliver shares
electronically or in certificate form to your designated broker, bank or nominee
on your behalf, the Company will retain the shares in uncertificated book entry
form.

7. Tax Withholding.

(a) General Authority to Withhold. By accepting the Notice correlating with
these Terms, you agree to make adequate provision for foreign (non-United
States), federal, state and local taxes and social insurance contributions
required by law to be withheld, if any, which arise in connection with the Stock
Units. The Company shall have the right to deduct from any compensation or any
other payment of any kind due you (including withholding the issuance or
delivery of shares of Common Stock) the amount of any foreign (non-United
States), federal, state or local taxes and social insurance contributions
required by law to be withheld as a result of the vesting or settlement of the
Stock Units, in whole or in part, or as otherwise may be required by applicable
law; provided, however, that the value of the shares of Common Stock withheld
may not exceed, by more than a fractional share, the statutory minimum
withholding amount required by law. In lieu of such deduction, the Company may
require you to make a cash payment to the Company equal to the amount required
to be withheld. If you do not make such payment when requested, the Company may
refuse to issue any Common Stock or deliver any stock certificate under this
Agreement or otherwise release for transfer any such shares until arrangements
satisfactory to the Company for such payment have been made.

(b) Withholding Taxes Satisfied with Shares of Common Stock. The Company may, in
its sole discretion, permit or require you to satisfy, in whole or in part, any
tax withholding or social insurance contribution obligation which may arise in
connection with the Stock Units either by having the Company withhold from the
shares to be issued upon vesting that number of shares, or by delivering to the
Company already-owned shares, in either case having a fair market value equal to
no more than the amount necessary to satisfy the statutory minimum withholding
amount due.

8. Restrictive Covenants.

(a) Termination of Vesting. Notwithstanding anything in Section 2 or Section 3
to the contrary, unless the Committee determines otherwise, upon the occurrence
of any Prohibited Action set forth in Section 8(b), the following shall occur
with respect to your Stock Units: (i) no further Stock Units will become vested
and (ii) Stock Units that are not then vested and nonforfeitable will be
immediately forfeited for no consideration.

(b) Prohibited Actions. The following actions are considered Prohibited Actions
and subject to the consequences set forth in Section 8(a) above, whether engaged
in by you directly or indirectly, either as an employee, employer, consultant,
or in any other capacity:

(i) engaging in any Competing Business. “Competing Business” shall be defined as
the business of investment advisory services to individual and/or institutional
investors, retirement plan services, discount brokerage, trust services, and any
other business which is competitive with the business activities of the Company;

 

4



--------------------------------------------------------------------------------

(ii) soliciting, encouraging, or inducing any customers or clients of the
Company who were current or prospective customers or clients as of the date on
which your Termination of Service occurred, to terminate or reduce his, her or
its relationship with the Company or not to proceed with, or enter into, any
business relationship with the Company, or otherwise interfering with any such
business relationship with the Company, including by encouraging or suggesting
any investment management client of the Company (A) to withdraw any funds for
which the Company provides investment management or advisory services, or
(B) not to engage the Company to provide investment management or advisory
services for any funds;

(iii) (A) soliciting, encouraging, or inducing any officer, director, employee,
agent, partner, consultant or independent contractor of the Company to
terminate, modify or reduce his or her relationship with the Company,
(B) hiring, employing, supervising, managing or engaging any such individual, or
(C) otherwise attempting to disrupt or interfere with the Company’s relationship
with any such individual;

(iv) using, reproducing, or disclosing any Confidential Information of the
Company. “Confidential Information” shall be defined as client and customer
lists, information with respect to the name, address, contact persons or
requirements of any customer or client, other information relating to clients
and prospective clients from whom the Company has solicited business or plans to
solicit business, information relating to business plans and business that is
conducted or anticipated to be conducted, research, technology, computer
software, processes, products, pricing, costs, business methods, business
objectives or strategies, marketing plans and finances;

(v) pleading guilty or nolo contendere (or a similar plea) to, or being
convicted of, (A) a felony (or its equivalent in a non-United States
jurisdiction) or (B) other conduct of a criminal nature that has or is likely to
have a material adverse effect on the reputation or standing in the community of
the Company, as determined by the Committee in its sole discretion, or that
legally prohibits you from working for the Company;

(vi) breaching a regulatory rule that adversely affects your ability to perform
your employment duties to the Company in any material respect; and

(vii) failing, in any material respect, to (A) perform your employment duties,
(B) comply with the applicable policies of the Company, (C) follow reasonable
directions received from the Company or (D) comply with covenants contained in
any contract with the Company to which you are a party.

(c) Blue Pencil. If any of the provisions or terms of this Section 8 is
construed by a court of competent jurisdiction to be invalid or unenforceable,
it shall not affect the remainder of this Agreement, which shall be given full
force and effect without regard to the invalid provision. Any invalid or
unenforceable provision shall be reformed to the maximum time, geographic and/or
customer limitations permitted by the applicable laws, so as to be valid and
enforceable.

 

5



--------------------------------------------------------------------------------

(d) Notification To Company. For as long as you have outstanding unvested Stock
Units, you covenant and agree that you will disclose to the Company the identity
of any new employer within two business days of being employed or engaged by
such new employer, and upon request of the Committee in advance of the
settlement of any Stock Unit you will provide to the Company information
sufficient to confirm that you have not engaged in any Prohibited Actions.

9. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of outstanding Stock Units and the number of Stock Units eligible to vest
on each subsequent vesting date under the vesting schedule set forth on the
Notice shall, without further action of the Committee, be adjusted to reflect
such event; provided, however, that any fractional Stock Units resulting from
any such adjustment shall be eliminated. Adjustments under this paragraph will
be made by the Committee, whose determination regarding such adjustments will be
final, binding and conclusive.

(b) Discretionary Adjustments. In the case of a merger, consolidation, stock
rights offering, liquidation, statutory share exchange or similar event
affecting Price Group, the Committee may make such other adjustments to
outstanding Stock Units as it determines to be appropriate and desirable, which
adjustments may include, without limitation, (i) the cancellation of outstanding
Stock Units in exchange for payments of cash, securities or other property or a
combination thereof having an aggregate value equal to the value of such Stock
Units, as determined by the Committee in its sole discretion, (ii) the
substitution of securities or other property (including, without limitation,
cash or other securities of Price Group and securities of entities other than
Price Group) for the shares of Common Stock subject to outstanding Stock Units,
and (iii) the substitution of equivalent awards, as determined in the sole
discretion of the Committee, of the surviving or successor entity or a parent
thereof; provided, however, that all adjustments shall be made in compliance
with the requirements of Section 409A of the Code and provided further that the
Committee shall not have the authority to make adjustments pursuant to this
paragraph to the extent that the existence of such authority would cause the
Stock Units to fail to comply with Section 409A of the Code.

(c) Dissolution or Liquidation. Unless the Committee determines otherwise, all
of the Stock Units shall terminate upon the dissolution or liquidation of Price
Group.

(d) Change in Control. Notwithstanding anything in this Agreement or the Plan to
the contrary, in the event that a Change in Control occurs, outstanding Stock
Units will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of such Stock Units by, or for the substitution of equivalent units,
as determined in the sole discretion of the Committee, of, the surviving or
successor entity or a parent thereof. In the event of such termination, (i) the
outstanding Stock Units that will terminate upon the effective time of the
Change in Control shall, immediately before the effective time of the Change in
Control, become fully vested, and (ii) the Committee may take any of the actions
set forth in Section 9(b) with respect to any or all of the Stock Units.
Implementation of the provisions of the immediately foregoing sentence shall be
conditioned upon consummation of the Change in Control.

 

6



--------------------------------------------------------------------------------

10. Non-Guarantee of Employment. Nothing in the Plan or this Agreement shall
alter your employment status with the Company, nor be construed as a contract of
employment between the Company and you, or as a contractual right of you to
continue in the employ of the Company for any period of time, or as a limitation
of the right of the Company to discharge you at any time with or without cause
or notice and whether or not such discharge results in the forfeiture of any
Stock Units or any other adverse effect on your interests under the Plan.

11. Rights as Stockholder. Except as otherwise provided in this Agreement with
respect to dividend equivalent payments, neither you nor any other person
claiming through you shall have any rights with respect to any shares of Common
Stock subject to the Stock Units, including without limitation, any voting
rights, unless and until such shares are duly issued and delivered to you.

12. The Company’s Rights. The existence of the Stock Units will not affect in
any way the right or power of the Price Group or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

13. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to you at the address contained
in the records of the Company, or addressed to the Committee, care of the
Company for the attention of its Payroll and Stock Transaction Group in the
CFO-Finance Department at the Company’s principal executive office or, if the
receiving party consents in advance, transmitted and received via telecopy or
via such other electronic transmission mechanism as may be available to the
parties.

14. Electronic Delivery of Documents.

(a) Methods of Delivery. The Company may from time to time electronically
deliver, via e-mail or posting on the Company’s website, these Terms,
information with respect to the Plan or the Stock Units, any amendments to the
Agreement, and any reports of the Company provided generally to the Company’s
stockholders. You may receive from the Company, at no cost to you, a paper copy
of any electronically delivered documents by contacting the Payroll and Stock
Transaction Group in the CFO-Finance Department in the Baltimore, Maryland –
Pratt Street office or by telephone, at 410-345-7716.

(b) Consent and Acknowledgment. By your accepting the Notice correlating to
these Terms, you (i) consent to the electronic delivery of this Agreement, all
information with respect to the Plan and the Stock Units and any reports of the
Company provided generally to the Company’s stockholders; (ii) acknowledge that
you may receive from the Company a paper copy of any documents delivered
electronically at no cost to you by contacting the Company by telephone or in
writing; (iii) further acknowledge that you may revoke your consent to the
electronic delivery of documents at any time by notifying the Company of such
revoked consent by telephone, postal service or electronic mail; and
(iv) further acknowledge that you understand that you are not required to
consent to electronic delivery of documents.

 

7



--------------------------------------------------------------------------------

15. Recoupment. The terms and conditions of the Company’s Policy for Recoupment
of Incentive Compensation, adopted by the Board of Directors of the Company
effective April 14, 2010, as amended from time to time or any successor thereto
(the “Recoupment Policy”), are incorporated by reference into this Agreement and
shall apply to your Stock Units if you on the Grant Date are or subsequently
become an executive officer or other senior executive who is subject to the
Recoupment Policy.

16. Entire Agreement. This Agreement, together with the correlating Notice and
the Plan, contain the entire agreement between you and the Company with respect
to the Stock Units awarded hereunder. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the acceptance of the Notice correlating to these Terms with respect to
the Stock Units awarded hereunder shall be void and ineffective for all
purposes.

17. Amendment. Except as otherwise provided in the Plan, the Committee may
unilaterally amend the terms of this Agreement, but no such amendment shall
materially impair your rights with respect to your Stock Units without your
consent, except such an amendment made to cause the Plan or the Agreement to
comply with applicable law, applicable rule of any securities exchange on which
the Common Stock is listed or admitted for trading, or to prevent adverse tax or
accounting consequences for you or the Company or any of its Affiliates. The
Company shall give written notice to you of any such alteration or amendment of
this Agreement by the Committee as promptly as practical after the adoption
thereof. The foregoing shall not restrict the ability of you and the Company by
mutual consent to alter or amend this Agreement in any manner which is
consistent with the Plan and approved by the Committee.

18. Conformity with Plan. These Terms are intended to conform with, and are
subject to all applicable provisions of, the Plan. In the event of any ambiguity
in these Terms or any matters as to which these Terms are silent, the Plan shall
govern. A copy of the Plan is available at
https://home2.troweprice.com/tsso/tssoweb/SSOServlet or in hard copy upon
request to the Company’s Payroll and Stock Transaction Group in the CFO-Finance
Department in the Baltimore, Maryland – Pratt Street office or by telephone, at
410-345-7716.

19. No Funding. This Agreement constitutes an unfunded and unsecured promise by
the Company to make payments and issue shares of Common Stock in the future in
accordance with its terms. You have the status of a general unsecured creditor
of the Company as a result of receiving the award of Stock Units. Any cash
payment due under this Agreement with respect to dividend equivalent payments
under Section 5 hereof will be paid from the general assets of the Company and
nothing in this Agreement will be construed to give you or any other person
rights to any specific assets of the Company.

20. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts

 

8



--------------------------------------------------------------------------------

which include Baltimore, Maryland, and you hereby agree and submit to the
personal jurisdiction of any federal court located in the district which
includes Baltimore, Maryland or any state court in the district which includes
Baltimore, Maryland. You further agree that you will not deny or attempt to
defeat such personal jurisdiction or object to venue by motion or other request
for leave from any such court.

21. Resolution of Disputes. Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Committee in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Committee under or pursuant to this Agreement and any interpretation by the
Committee of the terms of this Agreement, will be final, binding and conclusive
on all persons affected thereby. You agree that before you may bring any legal
action arising under, as a result of, pursuant to or relating to, this Agreement
you will first exhaust your administrative remedies before the Committee. You
further agree that in the event that the Committee does not resolve any dispute
or disagreement arising under, as a result of, pursuant to or relating to, this
Agreement to your satisfaction, no legal action may be commenced or maintained
relating to this Agreement more than 24 months after the Committee’s decision.

22. Preemption of Applicable Laws or Regulations. Anything in this Agreement to
the contrary notwithstanding, if, at any time specified herein for the issue of
shares to you, any law, regulation or requirements of any governmental authority
having jurisdiction in the premises shall require either the Company or you to
take any action in connection with the shares then to be issued, the issue of
such shares will be deferred until such action shall have been taken.

23. 409A Savings Clause. This Agreement and the Stock Units awarded hereunder
are intended to comply with, or otherwise be exempt from, Section 409A of the
Code. This Agreement and the Stock Units shall be administered, interpreted and
construed in a manner consistent with this intent. Should any provision of this
Agreement or the Stock Units be found not to comply with, or otherwise be exempt
from, the provisions of Section 409A of the Code, it shall be modified and given
effect, in the sole discretion of the Committee and without requiring your
consent, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Section 409A of
the Code. The preceding provisions shall not be construed as a guarantee or
warranty by the Company of any particular tax effect of the Stock Units.

24. Service and Employment Acknowledgments. By accepting the Notice, you
acknowledge and agree that: (i) the Plan is established voluntarily by the
Company, is discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan or
this Agreement; (ii) you are voluntarily participating in the Plan; (iii) the
award of Stock Units is a one-time benefit which does not create any contractual
or other right to receive future awards of Stock Units, or compensation or
benefits in lieu of Stock Units, even if Stock Units have been awarded
repeatedly in the past; (iv) all determinations with respect to any such future
awards, including, but not limited to, the times when Stock Units shall be
awarded or shall become vested or exercisable and the number of Stock Units
subject to each award, will be at the sole discretion of the Committee; (v) the
value of the Stock Units is an extraordinary item of compensation which is
outside the scope of your employment contract, if any; (vi) the value of the
Stock Units is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service

 

9



--------------------------------------------------------------------------------

payments or similar payments, or bonuses, long-service awards, pension, welfare
or retirement benefits; (vii) the vesting of the Stock Units ceases upon
termination of Service with the Company or transfer of employment from the
Company, or other cessation of eligibility for any reason, except as may
otherwise be explicitly provided in this Agreement; (viii) the value of the
Stock Units and the underlying Shares cannot be predicted with certainty and
will change over time and the Company does not guarantee any future value;
(ix) if you are not an employee of the Company, the Stock Units grant will not
be interpreted to form an employment contract or relationship with the Company;
nothing in this Agreement shall confer upon you any right to continue in the
service of the Company or interfere in any way with any right of the Company to
terminate your service as a director, an employee or consultant, as the case may
be, at any time, subject to applicable law; the Company is not providing any
tax, legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan or your acquisition or sale of the
Shares underlying the Stock Units; and (x) no claim or entitlement to
compensation or damages arises if the value of the Stock Units or the underlying
Shares decreases and in consideration for the grant of the Stock Units you
irrevocably release the Company from any claim or entitlement to compensation or
damages that does arise in connection with the Stock Units.

25. Data Privacy Consent. For purposes of the implementation, administration and
management of the Stock Units and the Plan or the effectuation of any
acquisition, equity or debt financing, joint venture, merger, reorganization,
consolidation, recapitalization, business combination, liquidation, dissolution,
share exchange, sale of stock, sale of material assets or other similar
corporate transaction involving the Company (a “Corporate Transaction”), you
explicitly and unambiguously consent, by accepting the Notice, to the
collection, receipt, use, retention and transfer, in electronic or other form,
of your personal data by and among the Company and its third party vendors or
any potential party to a potential Corporate Transaction. You understand that
personal data (including but not limited to, name, home address, telephone
number, employee number, employment status, social insurance number, tax
identification number, date of birth, nationality, job title or duties, salary
and payroll location, data for tax withholding purposes and Stock Units awarded,
cancelled, vested and unvested) is held by the Company and may be transferred to
any broker designated by the Committee or third parties assisting in the
implementation, administration and management of the Stock Units or the Plan or
the effectuation of a Corporate Transaction and you expressly authorize such
transfer as well as the retention, use, and the subsequent transfer of the data,
in electronic or other form, by the recipient(s) for these purposes. You
understand that these recipients may be located in your country or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than your country. You understand that personal data will be held
only as long as is necessary to implement, administer and manage the Stock Units
or Plan or effect a Corporate Transaction. You understand that, to the extent
required by applicable law, you may, at any time, request a list with the names
and addresses of any potential recipients of the personal data, view data,
request additional information about the storage and processing of data, require
any necessary amendments to data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s Payroll and Stock
Transaction Group in the CFO-Finance Department in the Baltimore, Maryland –
Pratt Street office. You understand, however, that refusing or withdrawing your
consent may affect your ability to accept an award of Stock Units or otherwise
participate in the Plan.

 

10



--------------------------------------------------------------------------------

26. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

{Glossary begins on next page}

 

11



--------------------------------------------------------------------------------

GLOSSARY

(a) “Affiliate” means any entity, whether previously, now or hereafter existing,
in which the Company, directly or indirectly, at the relevant time has a
proprietary interest by reason of stock ownership or otherwise (including, but
not limited to, joint ventures, limited liability companies, and partnerships)
or any entity that provides services to the Company or a subsidiary or
affiliated entity of the Company.

(b) “Agreement” means the contract consisting of the Notice, the Terms and the
Plan.

(c) “Cause” means: (i) your plea of guilty or nolo contendere (or a similar
plea) to, or conviction of, (A) a felony (or its equivalent in a non-United
States jurisdiction) or (B) other conduct of a criminal nature that has or is
likely to have a material adverse effect on the reputation or standing in the
community of the Company, as determined by the Committee in its sole discretion,
or that legally prohibits you from working for the Company; (ii) your breach of
a regulatory rule that adversely affects your ability to perform your employment
duties to the Company in any material respect; or (iii) your failure, in any
material respect, to (A) perform your employment duties, (B) comply with the
applicable policies of the Company, (C) follow reasonable directions received
from the Company or (D) comply with covenants contained in any contract with the
Company to which you are a party; provided, however, that you shall be provided
a written notice describing in reasonable detail the facts which are considered
to give rise to a breach described in this clause (iii) and you shall have 30
days following receipt of such written notice during which you may remedy the
condition and, if so remedied, no Cause for Termination of Service shall exist.

(d) “Change of Control” has the meaning ascribed to such term in the Plan.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.

(f) “Committee” means the Executive Compensation Committee, or such other
committee(s) or officer(s) duly appointed by the Board or the Executive
Compensation Committee to administer the Plan or delegated limited authority to
perform administrative actions under the Plan, and having such powers as shall
be specified by the Board or the Executive Compensation Committee; provided,
however, that at any time the Board may serve as the Committee in lieu of or in
addition to the Executive Compensation Committee or such other committee(s) or
officer(s) to whom administrative authority has been delegated.

(g) “Common Stock” means shares of common stock of T. Rowe Price Group, Inc.,
par value twenty cents ($0.20) per share and any capital securities into which
they are converted.

(h) “Company” means T. Rowe Price Group, Inc. and its Affiliates and successors,
except where the context otherwise requires. For purposes of determining whether
a Change of Control has occurred, Company shall mean only T. Rowe Price Group,
Inc.

 

12



--------------------------------------------------------------------------------

(i) “Corporate Transaction” means the consummation of a reorganization, merger,
tender offer, share exchange, consolidation or other business combination,
acquisition of Price Group equity securities, or sale or other disposition of
all or substantially all of the assets of Price Group or the acquisition of
assets of another entity.

(j) “Executive Compensation Committee” means the Executive Compensation
Committee of the Board of Directors of T. Rowe Price Group, Inc.

(k) “Good Reason” means, during the 18-month period following a Change in
Control, actions taken by the Company or any successor corporation or other
entity in a Corporate Transaction resulting in a material negative change in
your employment relationship in one or more of the following ways:

(i) the assignment to you of duties materially inconsistent with your position
(including offices, titles and reporting requirements), authority, duties or
responsibilities, or a material diminution in such position, authority, duties
or responsibilities, in each case from those in effect immediately prior to the
Change in Control;

(ii) a material reduction of your aggregate annual compensation, including,
without limitation, base salary and annual bonus and incentive compensation
opportunity, from that in effect immediately prior to the Change in Control; or

(iii) a change in your principal place of employment that increases your commute
by 75 or more miles as compared to your commute immediately prior to the Change
in Control.

In order to invoke a Termination of Service for Good Reason, you must provide
written notice to the Company or any successor corporation or other entity in a
Corporate Transaction with respect to which you are employed or providing
services (as applicable, the “Service Recipient”) of the existence of one or
more of the conditions constituting Good Reason within 90 days following your
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Service
Recipient shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Service
Recipient fails to remedy the condition constituting Good Reason during the
applicable Cure Period, your Termination of Service must occur, if at all,
within 90 days following the expiration of such Cure Period in order for such
termination as a result of such condition to constitute a Termination of Service
for Good Reason.

(l) “Grant Date” means the date set forth on the Notice indicating when the
grant of Stock Units was approved by the Committee.

(m) “Notice” means the Notice of Grant of Restricted Stock Units Award which
correlates with these Terms and sets forth the specifics of the applicable award
of Stock Units.

(n) “Peer Company” or collectively “Peer Companies” means each of the entities
listed on the correlating Notice and each Peer Company’s successor; so long as
each

 

13



--------------------------------------------------------------------------------

Peer Company has a class of common securities listed for public trade on a
national securities exchange or market from the beginning through the end of the
Performance Period or otherwise files financial statements with the Securities
and Exchange Commission, as defined on the correlating Notice. The Peer
Companies shall be changed as follows:

(i) In the event that, at any time during the Performance Period, a Peer Company
is no longer included in the same Standard & Poor’s Global Industry
Classification Standard (“GICS”) Sub-Industry as Price Group, such company shall
no longer be a Peer Company.

(ii) In the event of a merger, acquisition or business combination transaction
of a Peer Company with or by another Peer Company, the surviving entity shall
remain a Peer Company, provided that the surviving entity is still in the same
GICS Sub-Industry as Price Group.

(iii) In the event of a merger of a Peer Company with or by an entity that is
not a Peer Company, or the acquisition or business combination transaction of a
Peer Company with an entity that is not a Peer Company, in each case, where the
Peer Company is the surviving entity, the surviving entity shall remain a Peer
Company, provided that the surviving entity is still in the same GICS
Sub-Industry as Price Group.

(iv) In the event of a merger or acquisition or business combination transaction
of a Peer Company with or by an entity that is not a Peer Company, other form of
“going private” transaction relating to any Peer Company or the liquidation of
any Peer Company, where such Peer Company is not the surviving entity or is
otherwise no longer publicly traded, the company shall no longer be a Peer
Company.

(v) In the event of a bankruptcy of a Peer Company, such company shall remain a
Peer Company.

(o) “Performance Threshold” means the performance objective(s) set forth on the
Notice, if any, which must be satisfied in order for any Stock Units to become
vested, except as otherwise provided in this Agreement.

(p) “Plan” means the T. Rowe Price Group, Inc. 2012 Long-Term Incentive Plan.

(q) “Price Group” means T. Rowe Price Group, Inc.

(r) “Qualified Performance-Based Award” means a grant that is intended by the
Executive Compensation Committee to qualify for the exemption from the
limitation on deductibility imposed by Section 162(m)(4)(C) of the Code.

(s) “Service” means your employment with the Company, inclusive of any period of
credited service that may be allocated to you by the Company in writing for
periods during which you were not employed with the Company. Your Service will
be considered to have ceased with the Company if, immediately after a sale,
merger or other corporate transaction, the trade, business or entity with which
you are employed is not T. Rowe Price Group, Inc. or its successor or an
Affiliate of T. Rowe Price Group, Inc. or its successor.

 

14



--------------------------------------------------------------------------------

(t) “Stock Unit” means a bookkeeping entry used by the Company to record and
account for the grant of a restricted stock unit until such time as such
restricted stock unit is settled, forfeited or terminated, as the case may be.
Each Stock Unit represents a contractual obligation of the Company to deliver
one share of Common Stock to the holder upon vesting of the Stock Unit.

(u) “Termination of Service” means the termination of your employment with the
Company. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among entities which comprise the Company,
including all Affiliates, shall not be considered Terminations of Service;
provided, however, that the Committee has discretion to determine that a
Termination of Service has occurred if, for six continuous months, you are
absent or otherwise unable for any reason to perform substantially all the
essential duties of your position, as determined by the Committee. The Committee
has discretion to determine the date upon which you incur a Termination of
Service.

(v) “Terms” mean this Statement of Additional Terms Regarding Awards of
Restricted Stock Units.

(w) “Total and Permanent Disability” means that you are (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to last until your death or
result in death, or (ii) determined to be totally disabled by the Social
Security Administration or other governmental or quasi-governmental body that
administers a comparable social insurance program outside of the United States
in which you participate and which conditions the right to receive benefits
under such program on your being unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last until your death or result in death. The Committee
may require such medical or other evidence as it deems necessary to judge the
nature and permanency of your condition.

(x) “You”; “Your”. You means the recipient of the Stock Units as reflected in
the Notice. Whenever the word “you” or “your” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Committee, to apply to the estate, personal representative,
or beneficiary to whom the Stock Units may be transferred by will or by the laws
of descent and distribution, the words “you” and “your” shall be deemed to
include such person.

{end of document}

 

15



--------------------------------------------------------------------------------

T. ROWE PRICE GROUP, INC. 2012 LONG-TERM INCENTIVE PLAN

 

 

STATEMENT OF ADDITIONAL TERMS

REGARDING AWARDS OF RESTRICTED STOCK UNITS

(version 2B)

 

 

This Statement of Additional Terms Regarding Awards of Restricted Stock Units
(the “Terms”) and all of the provisions of the T. Rowe Price Group, Inc. 2012
Long-Term Incentive Plan (the “Plan”) are incorporated into your stock units
award, the specifics of which are described on the “Notice of Grant of
Restricted Stock Units Award” (the “Notice”) that you received. Once you have
accepted the Notice in accordance with the instructions set forth thereon, the
Terms, the Plan and the Notice, together, constitute a binding and enforceable
contract respecting your restricted stock units award. That contract is referred
to in this document as the “Agreement.”

1. Terminology. Capitalized words and phrases used in these Terms are defined in
the Glossary at the end of this document or the first place such word or phrase
appears in this document.

2. Vesting.

(a) Vested Status upon Grant Date. All of the Stock Units are nonvested and
forfeitable as of the Grant Date. Your Stock Units will become vested for
purposes of this Agreement only on the applicable vesting dates under the
vesting schedule set forth on the correlating Notice or on the dates specified
in Section 2(d), Section 2(e), or Section 9, as applicable, notwithstanding the
fact that, prior to any such date, subsequent vesting ceases to be conditioned
upon your continued employment with the Company or any other substantial risk of
forfeiture ceases to exist. A vested Stock Unit remains subject to the terms,
conditions and forfeiture provisions provided for in the Plan and in this
Agreement.

(b) Vesting Schedule. So long as your Service is continuous from the Grant Date
through the applicable date upon which vesting is scheduled to occur and all
other conditions for earning the Stock Units as set forth in the Notice have
been satisfied, the Stock Units will become vested and nonforfeitable on the
vesting dates set forth in the correlating Notice. If the Notice indicates that
your restricted stock units award is a Qualified Performance-Based Award, then
in no event will vesting under this Section 2(b) occur before the Executive
Compensation Committee has certified in writing the extent to which the
applicable Performance Threshold has been satisfied. If the Notice reflects that
your restricted stock award is subject to satisfaction of a Performance
Threshold then, to the extent that satisfaction of the Performance Threshold is
determined based on information reported by a Peer Company in financial
statements filed with the Securities and Exchange Commission or information
otherwise disclosed by a Peer Company in a press release, such a determination
shall be final and conclusive and no adjustment thereafter shall be made to the
number of Stock Units eligible to vest in the event that a Peer Company
thereafter files or discloses restated or updated financial information. To the
extent that satisfaction of the Performance Threshold is to be determined based
on information reported by Peer Companies, any Peer Company that has not filed

 

1



--------------------------------------------------------------------------------

financial statements with the Securities and Exchange Commission or otherwise
disclosed in a press release the relevant financial information for the
Performance Period within 45 days after the end of the Performance Period in
question, will not be considered a Peer Company for purposes of the
determination. To the extent that satisfaction of the Performance Threshold is
to be determined based on financial information reported for a specified period
ending on the close of a calendar quarter and a Peer Company reports its
relevant financial information over a fiscal period that does not end on the
close of a calendar quarter, the Committee shall use the financial information
reported by such Peer Company that most closely correlates to the duration of
the Performance Period as reported before the close of the Performance Period.
For example, if the Performance Period is the 12-month period that ends
December 31, 2012, and a Peer Company’s fiscal year ends on October 31, 2012,
then for purposes of calculating the Performance Threshold and the extent to
which such Performance Threshold has been satisfied, the relevant financial
information for the 12-month period that ends October 31, 2012 will be used for
such Peer Company.

(c) Post-employment Vesting Continuation.

(i) If, as of the date on which your Termination of Service occurs, you have at
least 35 years of Credited Service and at least ten years of that Credited
Service is attributable to Service with the Company (as determined by the
Committee), including Service with any successor to the Company, then, except as
otherwise provided in this Agreement, the then-unvested Stock Units that have
not been previously forfeited and which are scheduled to vest within the
36-month period immediately following your Termination of Service will become
vested and nonforfeitable, notwithstanding the fact that your Service has
terminated, on their scheduled vesting dates set forth in the correlating Notice
provided that all other conditions for earning the Stock Units as set forth in
the Notice are satisfied.

(ii) Notwithstanding the provisions of Section 2(c)(i) to the contrary, unless
the Committee determines otherwise, your unvested Stock Units and all accrued
dividend equivalents with respect to your unvested Stock Units will be
immediately forfeited for no consideration, no further vesting will accrue and
no shares of Common Stock will be delivered in respect thereof, if you breach
any of the restrictive covenants set forth in Section 8.

(d) Vesting upon Death or Disability. All Stock Units that have not already
vested or been previously forfeited will become vested and nonforfeitable upon
your death or Termination of Service due to your Total and Permanent Disability.

(e) Double-trigger Vesting. If, coincident with or during the 18-month period
following the effective date of a Change in Control, your Service is terminated
either (i) by the Company or a successor to the Company, other than for Cause,
Total and Permanent Disability or death or (ii) by you for Good Reason, then all
Stock Units that have not already vested or been previously forfeited or
terminated in connection with the Change in Control will become vested and
nonforfeitable upon such Termination of Service.

3. Forfeitures Upon Termination of Service.

(a) Termination before Accruing 35 Years of Credited Service with 10 Years of
Service with the Company. If your Service ceases for any reason before you have
at least 35

 

2



--------------------------------------------------------------------------------

years of Credited Service with at least ten years of Credited Service that is
attributable to Service with the Company (as determined by the Committee),
including any successor to the Company, all Stock Units that are not then vested
and nonforfeitable, after giving effect to the applicable provisions of
Section 2 above, will be immediately forfeited upon such cessation for no
consideration.

(b) Termination after Accruing 35 Years of Credited Service with 10 Years of
Service with the Company. If, as of the date on which your Termination of
Service occurs, you have at least 35 years of Credited Service and at least ten
years of that Credited Service is attributable to Service with the Company (as
determined by the Committee), including any successor to the Company, then Stock
Units that are not then vested and nonforfeitable, after giving effect to the
applicable provisions of Section 2 above, and which are scheduled to vest on the
vesting dates set forth in the correlating Notice that fall beyond the 36-month
period immediately following your Termination of Service, will be immediately
forfeited upon such cessation for no consideration and Section 2(c) and
Section 8 will apply to the then-unvested Stock Units which are scheduled to
vest within the 36-month period immediately following your Termination of
Service.

(c) Forfeiture of Accrued Dividend Equivalents. Any accrued dividend equivalents
attributable to forfeited Stock Units shall also be forfeited if and when the
Stock Units are forfeited.

(d) Consequences of Forfeiture. You acknowledge and agree that upon the
forfeiture of any unvested Stock Units, your right to receive dividend
equivalents on, and all other rights, title or interest in, to or with respect
to, the forfeited Stock Units and the shares into which they otherwise may have
been converted shall automatically, without further act, terminate.

4. Restrictions on Transfer. Stock Units may not be assigned, transferred,
pledged, hypothecated or disposed of in any way, whether by operation of law or
otherwise, except by will or the laws of descent and distribution, and Stock
Units may not be made subject to execution, attachment or similar process.

5. Dividend Equivalent Payments. On each dividend payment date for each regular
cash dividend payable with respect to the Common Stock, the Company will pay to
you in cash an amount equal to the product of (a) the per share cash dividend,
multiplied by (b) the number of your Stock Units outstanding on the record date
regardless of the vested or nonvested status of the Stock Units; provided,
however, that if the Notice reflects that your Stock Units are subject to
satisfaction of a Performance Threshold then any regular cash dividends that
become payable with respect to unvested Stock Units before the Performance
Threshold has been determined to have been satisfied will be accrued and held by
the Company or an escrow agent appointed by the Committee until a determination
has been made by the Executive Compensation Committee as to whether and the
extent to which the Performance Threshold has been satisfied. Any such accrued
dividends will be paid to you, without interest, within 14 days after the date
on which the Executive Compensation Committee determines that, and the extent to
which, the Performance Threshold has been satisfied or will be forfeited to the
Company if and when the Stock Units to which they relate are forfeited due to a
failure to satisfy the Performance Threshold.

 

3



--------------------------------------------------------------------------------

6. Settlement of Stock Units. Your Stock Units will be settled automatically,
via the issuance of Common Stock as described herein, when or as soon as
practicable, but in all events within 30 days, after they become vested and
nonforfeitable in accordance with Section 2 or Section 9, as applicable. You may
not, directly or indirectly, designate the calendar year in which such
settlement will be made. You are not required to make any monetary payment
(other than applicable tax withholding, if required) as a condition to
settlement of the Stock Units. The Company will issue to you, in settlement of
your Stock Units, the number of whole shares of Common Stock that equals the
number of whole Stock Units that vested, and the vested Stock Units will cease
to be outstanding upon the issuance of those shares. Unless you request the
Company to deliver a share certificate to you, or deliver shares electronically
or in certificate form to your designated broker, bank or nominee on your
behalf, the Company will retain the shares in uncertificated book entry form.

7. Tax Withholding.

(a) General Authority to Withhold. By accepting the Notice correlating with
these Terms, you agree to make adequate provision for foreign (non-United
States), federal, state and local taxes and social insurance contributions
required by law to be withheld, if any, which arise in connection with the Stock
Units. The Company shall have the right to deduct from any compensation or any
other payment of any kind due you (including withholding the issuance or
delivery of shares of Common Stock) the amount of any foreign (non-United
States), federal, state or local taxes and social insurance contributions
required by law to be withheld as a result of the vesting or settlement of the
Stock Units, in whole or in part, or as otherwise may be required by applicable
law; provided, however, that the value of the shares of Common Stock withheld
may not exceed, by more than a fractional share, the statutory minimum
withholding amount required by law. In lieu of such deduction, the Company may
require you to make a cash payment to the Company equal to the amount required
to be withheld. If you do not make such payment when requested, the Company may
refuse to issue any Common Stock or deliver any stock certificate under this
Agreement or otherwise release for transfer any such shares until arrangements
satisfactory to the Company for such payment have been made.

(b) Withholding Taxes Satisfied with Shares of Common Stock. The Company may, in
its sole discretion, permit or require you to satisfy, in whole or in part, any
tax withholding or social insurance contribution obligation which may arise in
connection with the Stock Units either by having the Company withhold from the
shares to be issued upon vesting that number of shares, or by delivering to the
Company already-owned shares, in either case having a fair market value equal to
no more than the amount necessary to satisfy the statutory minimum withholding
amount due.

8. Restrictive Covenants.

(a) Termination of Vesting. Notwithstanding anything in Section 2 or Section 3
to the contrary, unless the Committee determines otherwise, upon the occurrence
of any Prohibited Action set forth in Section 8(b), the following shall occur
with respect to your Stock Units: (i) no further Stock Units will become vested
and (ii) Stock Units that are not then vested and nonforfeitable will be
immediately forfeited for no consideration.

(b) Prohibited Actions. The following actions are considered Prohibited Actions
and subject to the consequences set forth in Section 8(a) above, whether engaged
in by you directly or indirectly, either as an employee, employer, consultant,
or in any other capacity:

(i) engaging in any Competing Business. “Competing Business” shall be defined as
the business of investment advisory services to individual and/or institutional
investors, retirement plan services, discount brokerage, trust services, and any
other business which is competitive with the business activities of the Company;

 

4



--------------------------------------------------------------------------------

(ii) soliciting, encouraging, or inducing any customers or clients of the
Company who were current or prospective customers or clients as of the date on
which your Termination of Service occurred, to terminate or reduce his, her or
its relationship with the Company or not to proceed with, or enter into, any
business relationship with the Company, or otherwise interfering with any such
business relationship with the Company, including by encouraging or suggesting
any investment management client of the Company (A) to withdraw any funds for
which the Company provides investment management or advisory services, or
(B) not to engage the Company to provide investment management or advisory
services for any funds;

(iii) (A) soliciting, encouraging, or inducing any officer, director, employee,
agent, partner, consultant or independent contractor of the Company to
terminate, modify or reduce his or her relationship with the Company,
(B) hiring, employing, supervising, managing or engaging any such individual, or
(C) otherwise attempting to disrupt or interfere with the Company’s relationship
with any such individual;

(iv) using, reproducing, or disclosing any Confidential Information of the
Company. “Confidential Information” shall be defined as client and customer
lists, information with respect to the name, address, contact persons or
requirements of any customer or client, other information relating to clients
and prospective clients from whom the Company has solicited business or plans to
solicit business, information relating to business plans and business that is
conducted or anticipated to be conducted, research, technology, computer
software, processes, products, pricing, costs, business methods, business
objectives or strategies, marketing plans and finances;

(v) pleading guilty or nolo contendere (or a similar plea) to, or being
convicted of, (A) a felony (or its equivalent in a non-United States
jurisdiction) or (B) other conduct of a criminal nature that has or is likely to
have a material adverse effect on the reputation or standing in the community of
the Company, as determined by the Committee in its sole discretion, or that
legally prohibits you from working for the Company;

(vi) breaching a regulatory rule that adversely affects your ability to perform
your employment duties to the Company in any material respect; and

(vii) failing, in any material respect, to (A) perform your employment duties,
(B) comply with the applicable policies of the Company, (C) follow reasonable
directions received from the Company or (D) comply with covenants contained in
any contract with the Company to which you are a party.

 

5



--------------------------------------------------------------------------------

(c) Blue Pencil. If any of the provisions or terms of this Section 8 is
construed by a court of competent jurisdiction to be invalid or unenforceable,
it shall not affect the remainder of this Agreement, which shall be given full
force and effect without regard to the invalid provision. Any invalid or
unenforceable provision shall be reformed to the maximum time, geographic and/or
customer limitations permitted by the applicable laws, so as to be valid and
enforceable.

(d) Notification To Company. For as long as you have outstanding unvested Stock
Units, you covenant and agree that you will disclose to the Company the identity
of any new employer within two business days of being employed or engaged by
such new employer, and upon request of the Committee in advance of the
settlement of any Stock Unit you will provide to the Company information
sufficient to confirm that you have not engaged in any Prohibited Actions.

9. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of outstanding Stock Units and the number of Stock Units eligible to vest
on each subsequent vesting date under the vesting schedule set forth on the
Notice shall, without further action of the Committee, be adjusted to reflect
such event; provided, however, that any fractional Stock Units resulting from
any such adjustment shall be eliminated. Adjustments under this paragraph will
be made by the Committee, whose determination regarding such adjustments will be
final, binding and conclusive.

(b) Discretionary Adjustments. In the case of a merger, consolidation, stock
rights offering, liquidation, statutory share exchange or similar event
affecting Price Group, the Committee may make such other adjustments to
outstanding Stock Units as it determines to be appropriate and desirable, which
adjustments may include, without limitation, (i) the cancellation of outstanding
Stock Units in exchange for payments of cash, securities or other property or a
combination thereof having an aggregate value equal to the value of such Stock
Units, as determined by the Committee in its sole discretion, (ii) the
substitution of securities or other property (including, without limitation,
cash or other securities of Price Group and securities of entities other than
Price Group) for the shares of Common Stock subject to outstanding Stock Units,
and (iii) the substitution of equivalent awards, as determined in the sole
discretion of the Committee, of the surviving or successor entity or a parent
thereof; provided, however, that all adjustments shall be made in compliance
with the requirements of Section 409A of the Code and provided further that the
Committee shall not have the authority to make adjustments pursuant to this
paragraph to the extent that the existence of such authority would cause the
Stock Units to fail to comply with Section 409A of the Code.

(c) Dissolution or Liquidation. Unless the Committee determines otherwise, all
of the Stock Units shall terminate upon the dissolution or liquidation of Price
Group.

(d) Change in Control. Notwithstanding anything in this Agreement or the Plan to
the contrary, in the event that a Change in Control occurs, outstanding Stock
Units will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of such Stock Units by, or for the substitution of equivalent units,
as determined in the sole discretion of the Committee, of, the surviving or
successor entity or a parent thereof. In the event of such termination, (i) the

 

6



--------------------------------------------------------------------------------

outstanding Stock Units that will terminate upon the effective time of the
Change in Control shall, immediately before the effective time of the Change in
Control, become fully vested, and (ii) the Committee may take any of the actions
set forth in Section 9(b) with respect to any or all of the Stock Units.
Implementation of the provisions of the immediately foregoing sentence shall be
conditioned upon consummation of the Change in Control.

10. Non-Guarantee of Employment. Nothing in the Plan or this Agreement shall
alter your employment status with the Company, nor be construed as a contract of
employment between the Company and you, or as a contractual right of you to
continue in the employ of the Company for any period of time, or as a limitation
of the right of the Company to discharge you at any time with or without cause
or notice and whether or not such discharge results in the forfeiture of any
Stock Units or any other adverse effect on your interests under the Plan.

11. Rights as Stockholder. Except as otherwise provided in this Agreement with
respect to dividend equivalent payments, neither you nor any other person
claiming through you shall have any rights with respect to any shares of Common
Stock subject to the Stock Units, including without limitation, any voting
rights, unless and until such shares are duly issued and delivered to you.

12. The Company’s Rights. The existence of the Stock Units will not affect in
any way the right or power of the Price Group or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

13. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to you at the address contained
in the records of the Company, or addressed to the Committee, care of the
Company for the attention of its Payroll and Stock Transaction Group in the
CFO-Finance Department at the Company’s principal executive office or, if the
receiving party consents in advance, transmitted and received via telecopy or
via such other electronic transmission mechanism as may be available to the
parties.

14. Electronic Delivery of Documents.

(a) Methods of Delivery. The Company may from time to time electronically
deliver, via e-mail or posting on the Company’s website, these Terms,
information with respect to the Plan or the Stock Units, any amendments to the
Agreement, and any reports of the Company provided generally to the Company’s
stockholders. You may receive from the Company, at no cost to you, a paper copy
of any electronically delivered documents by contacting the Payroll and Stock
Transaction Group in the CFO-Finance Department in the Baltimore, Maryland –
Pratt Street office or by telephone, at 410-345-7716.

(b) Consent and Acknowledgment. By your accepting the Notice correlating to
these Terms, you (i) consent to the electronic delivery of this Agreement, all
information with respect to the Plan and the Stock Units and any reports of the
Company provided generally to the Company’s stockholders; (ii) acknowledge that
you may receive from the Company a paper

 

7



--------------------------------------------------------------------------------

copy of any documents delivered electronically at no cost to you by contacting
the Company by telephone or in writing; (iii) further acknowledge that you may
revoke your consent to the electronic delivery of documents at any time by
notifying the Company of such revoked consent by telephone, postal service or
electronic mail; and (iv) further acknowledge that you understand that you are
not required to consent to electronic delivery of documents.

15. Recoupment. The terms and conditions of the Company’s Policy for Recoupment
of Incentive Compensation, adopted by the Board of Directors of the Company
effective April 14, 2010, as amended from time to time or any successor thereto
(the “Recoupment Policy”), are incorporated by reference into this Agreement and
shall apply to your Stock Units if you on the Grant Date are or subsequently
become an executive officer or other senior executive who is subject to the
Recoupment Policy.

16. Entire Agreement. This Agreement, together with the correlating Notice and
the Plan, contain the entire agreement between you and the Company with respect
to the Stock Units awarded hereunder. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the acceptance of the Notice correlating to these Terms with respect to
the Stock Units awarded hereunder shall be void and ineffective for all
purposes.

17. Amendment. Except as otherwise provided in the Plan, the Committee may
unilaterally amend the terms of this Agreement, but no such amendment shall
materially impair your rights with respect to your Stock Units without your
consent, except such an amendment made to cause the Plan or the Agreement to
comply with applicable law, applicable rule of any securities exchange on which
the Common Stock is listed or admitted for trading, or to prevent adverse tax or
accounting consequences for you or the Company or any of its Affiliates. The
Company shall give written notice to you of any such alteration or amendment of
this Agreement by the Committee as promptly as practical after the adoption
thereof. The foregoing shall not restrict the ability of you and the Company by
mutual consent to alter or amend this Agreement in any manner which is
consistent with the Plan and approved by the Committee.

18. Conformity with Plan. These Terms are intended to conform with, and are
subject to all applicable provisions of, the Plan. In the event of any ambiguity
in these Terms or any matters as to which these Terms are silent, the Plan shall
govern. A copy of the Plan is available at
https://home2.troweprice.com/tsso/tssoweb/SSOServlet or in hard copy upon
request to the Company’s Payroll and Stock Transaction Group in the CFO-Finance
Department in the Baltimore, Maryland – Pratt Street office or by telephone, at
410-345-7716.

19. No Funding. This Agreement constitutes an unfunded and unsecured promise by
the Company to make payments and issue shares of Common Stock in the future in
accordance with its terms. You have the status of a general unsecured creditor
of the Company as a result of receiving the award of Stock Units. Any cash
payment due under this Agreement with respect to dividend equivalent payments
under Section 5 hereof will be paid from the general assets of the Company and
nothing in this Agreement will be construed to give you or any other person
rights to any specific assets of the Company.

20. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard

 

8



--------------------------------------------------------------------------------

to its provisions concerning the applicability of laws of other jurisdictions.
As a condition of this Agreement, you agree that you will not bring any action
arising under, as a result of, pursuant to or relating to, this Agreement in any
court other than a federal or state court in the districts which include
Baltimore, Maryland, and you hereby agree and submit to the personal
jurisdiction of any federal court located in the district which includes
Baltimore, Maryland or any state court in the district which includes Baltimore,
Maryland. You further agree that you will not deny or attempt to defeat such
personal jurisdiction or object to venue by motion or other request for leave
from any such court.

21. Resolution of Disputes. Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Committee in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Committee under or pursuant to this Agreement and any interpretation by the
Committee of the terms of this Agreement, will be final, binding and conclusive
on all persons affected thereby. You agree that before you may bring any legal
action arising under, as a result of, pursuant to or relating to, this Agreement
you will first exhaust your administrative remedies before the Committee. You
further agree that in the event that the Committee does not resolve any dispute
or disagreement arising under, as a result of, pursuant to or relating to, this
Agreement to your satisfaction, no legal action may be commenced or maintained
relating to this Agreement more than 24 months after the Committee’s decision.

22. Preemption of Applicable Laws or Regulations. Anything in this Agreement to
the contrary notwithstanding, if, at any time specified herein for the issue of
shares to you, any law, regulation or requirements of any governmental authority
having jurisdiction in the premises shall require either the Company or you to
take any action in connection with the shares then to be issued, the issue of
such shares will be deferred until such action shall have been taken.

23. 409A Savings Clause. This Agreement and the Stock Units awarded hereunder
are intended to comply with, or otherwise be exempt from, Section 409A of the
Code. This Agreement and the Stock Units shall be administered, interpreted and
construed in a manner consistent with this intent. Should any provision of this
Agreement or the Stock Units be found not to comply with, or otherwise be exempt
from, the provisions of Section 409A of the Code, it shall be modified and given
effect, in the sole discretion of the Committee and without requiring your
consent, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Section 409A of
the Code. The preceding provisions shall not be construed as a guarantee or
warranty by the Company of any particular tax effect of the Stock Units.

24. Service and Employment Acknowledgments. By accepting the Notice, you
acknowledge and agree that: (i) the Plan is established voluntarily by the
Company, is discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan or
this Agreement; (ii) you are voluntarily participating in the Plan; (iii) the
award of Stock Units is a one-time benefit which does not create any contractual
or other right to receive future awards of Stock Units, or compensation or
benefits in lieu of Stock Units, even if Stock Units have been awarded
repeatedly in the past; (iv) all determinations with respect to any such future
awards, including, but not limited to, the times when Stock Units shall be
awarded or shall become vested or exercisable and the number of Stock Units
subject to each award, will be at the sole discretion of the Committee; (v) the
value of the Stock Units is an extraordinary item of compensation

 

9



--------------------------------------------------------------------------------

which is outside the scope of your employment contract, if any; (vi) the value
of the Stock Units is not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating any termination,
severance, resignation, redundancy, end of service payments or similar payments,
or bonuses, long-service awards, pension, welfare or retirement benefits;
(vii) the vesting of the Stock Units ceases upon termination of Service with the
Company or transfer of employment from the Company, or other cessation of
eligibility for any reason, except as may otherwise be explicitly provided in
this Agreement; (viii) the value of the Stock Units and the underlying Shares
cannot be predicted with certainty and will change over time and the Company
does not guarantee any future value; (ix) if you are not an employee of the
Company, the Stock Units grant will not be interpreted to form an employment
contract or relationship with the Company; nothing in this Agreement shall
confer upon you any right to continue in the service of the Company or interfere
in any way with any right of the Company to terminate your service as a
director, an employee or consultant, as the case may be, at any time, subject to
applicable law; the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding your participation in
the Plan or your acquisition or sale of the Shares underlying the Stock Units;
and (x) no claim or entitlement to compensation or damages arises if the value
of the Stock Units or the underlying Shares decreases and in consideration for
the grant of the Stock Units you irrevocably release the Company from any claim
or entitlement to compensation or damages that does arise in connection with the
Stock Units.

25. Data Privacy Consent. For purposes of the implementation, administration and
management of the Stock Units and the Plan or the effectuation of any
acquisition, equity or debt financing, joint venture, merger, reorganization,
consolidation, recapitalization, business combination, liquidation, dissolution,
share exchange, sale of stock, sale of material assets or other similar
corporate transaction involving the Company (a “Corporate Transaction”), you
explicitly and unambiguously consent, by accepting the Notice, to the
collection, receipt, use, retention and transfer, in electronic or other form,
of your personal data by and among the Company and its third party vendors or
any potential party to a potential Corporate Transaction. You understand that
personal data (including but not limited to, name, home address, telephone
number, employee number, employment status, social insurance number, tax
identification number, date of birth, nationality, job title or duties, salary
and payroll location, data for tax withholding purposes and Stock Units awarded,
cancelled, vested and unvested) is held by the Company and may be transferred to
any broker designated by the Committee or third parties assisting in the
implementation, administration and management of the Stock Units or the Plan or
the effectuation of a Corporate Transaction and you expressly authorize such
transfer as well as the retention, use, and the subsequent transfer of the data,
in electronic or other form, by the recipient(s) for these purposes. You
understand that these recipients may be located in your country or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than your country. You understand that personal data will be held
only as long as is necessary to implement, administer and manage the Stock Units
or Plan or effect a Corporate Transaction. You understand that, to the extent
required by applicable law, you may, at any time, request a list with the names
and addresses of any potential recipients of the personal data, view data,
request additional information about the storage and processing of data, require
any necessary amendments to data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s Payroll and Stock
Transaction Group in the CFO-Finance Department in the Baltimore, Maryland –
Pratt Street office. You understand, however, that refusing or withdrawing your
consent may affect your ability to accept an award of Stock Units or otherwise
participate in the Plan.

 

10



--------------------------------------------------------------------------------

26. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

{Glossary begins on next page}

 

11



--------------------------------------------------------------------------------

GLOSSARY

(a) “Affiliate” means any entity, whether previously, now or hereafter existing,
in which the Company, directly or indirectly, at the relevant time has a
proprietary interest by reason of stock ownership or otherwise (including, but
not limited to, joint ventures, limited liability companies, and partnerships)
or any entity that provides services to the Company or a subsidiary or
affiliated entity of the Company.

(b) “Agreement” means the contract consisting of the Notice, the Terms and the
Plan.

(c) “Cause” means: (i) your plea of guilty or nolo contendere (or a similar
plea) to, or conviction of, (A) a felony (or its equivalent in a non-United
States jurisdiction) or (B) other conduct of a criminal nature that has or is
likely to have a material adverse effect on the reputation or standing in the
community of the Company, as determined by the Committee in its sole discretion,
or that legally prohibits you from working for the Company; (ii) your breach of
a regulatory rule that adversely affects your ability to perform your employment
duties to the Company in any material respect; or (iii) your failure, in any
material respect, to (A) perform your employment duties, (B) comply with the
applicable policies of the Company, (C) follow reasonable directions received
from the Company or (D) comply with covenants contained in any contract with the
Company to which you are a party; provided, however, that you shall be provided
a written notice describing in reasonable detail the facts which are considered
to give rise to a breach described in this clause (iii) and you shall have 30
days following receipt of such written notice during which you may remedy the
condition and, if so remedied, no Cause for Termination of Service shall exist.

(d) “Change of Control” has the meaning ascribed to such term in the Plan.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.

(f) “Committee” means the Executive Compensation Committee, or such other
committee(s) or officer(s) duly appointed by the Board or the Executive
Compensation Committee to administer the Plan or delegated limited authority to
perform administrative actions under the Plan, and having such powers as shall
be specified by the Board or the Executive Compensation Committee; provided,
however, that at any time the Board may serve as the Committee in lieu of or in
addition to the Executive Compensation Committee or such other committee(s) or
officer(s) to whom administrative authority has been delegated.

(g) “Common Stock” means shares of common stock of T. Rowe Price Group, Inc.,
par value twenty cents ($0.20) per share and any capital securities into which
they are converted.

(h) “Company” means T. Rowe Price Group, Inc. and its Affiliates and successors,
except where the context otherwise requires. For purposes of determining whether
a Change of Control has occurred, Company shall mean only T. Rowe Price Group,
Inc.

 

12



--------------------------------------------------------------------------------

(i) “Corporate Transaction” means the consummation of a reorganization, merger,
tender offer, share exchange, consolidation or other business combination,
acquisition of Price Group equity securities, or sale or other disposition of
all or substantially all of the assets of Price Group or the acquisition of
assets of another entity.

(j) “Credited Service” means the sum of the period(s) during which you are in
Service with the Company plus any period of service that may be allocated to you
by the Committee, in its sole discretion, in writing for periods during which
you were not employed with the Company but you were engaged in activities
through which you gained relevant industry experience, as determined in the
Committee’s discretion.

(k) “Executive Compensation Committee” means the Executive Compensation
Committee of the Board of Directors of T. Rowe Price Group, Inc.

(l) “Good Reason” means, during the 18-month period following a Change in
Control, actions taken by the Company or any successor corporation or other
entity in a Corporate Transaction resulting in a material negative change in
your employment relationship in one or more of the following ways:

(i) the assignment to you of duties materially inconsistent with your position
(including offices, titles and reporting requirements), authority, duties or
responsibilities, or a material diminution in such position, authority, duties
or responsibilities, in each case from those in effect immediately prior to the
Change in Control;

(ii) a material reduction of your aggregate annual compensation, including,
without limitation, base salary and annual bonus and incentive compensation
opportunity, from that in effect immediately prior to the Change in Control; or

(iii) a change in your principal place of employment that increases your commute
by 75 or more miles as compared to your commute immediately prior to the Change
in Control.

In order to invoke a Termination of Service for Good Reason, you must provide
written notice to the Company or any successor corporation or other entity in a
Corporate Transaction with respect to which you are employed or providing
services (as applicable, the “Service Recipient”) of the existence of one or
more of the conditions constituting Good Reason within 90 days following your
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Service
Recipient shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Service
Recipient fails to remedy the condition constituting Good Reason during the
applicable Cure Period, your Termination of Service must occur, if at all,
within 90 days following the expiration of such Cure Period in order for such
termination as a result of such condition to constitute a Termination of Service
for Good Reason.

(m) “Grant Date” means the date set forth on the Notice indicating when the
grant of Stock Units was approved by the Committee.

 

13



--------------------------------------------------------------------------------

(n) “Notice” means the Notice of Grant of Restricted Stock Units Award which
correlates with these Terms and sets forth the specifics of the applicable award
of Stock Units.

(o) “Peer Company” or collectively “Peer Companies” means each of the entities
listed on the correlating Notice and each Peer Company’s successor; so long as
each Peer Company has a class of common securities listed for public trade on a
national securities exchange or market from the beginning through the end of the
Performance Period or otherwise files financial statements with the Securities
and Exchange Commission, as defined on the correlating Notice. The Peer
Companies shall be changed as follows:

(i) In the event that, at any time during the Performance Period, a Peer Company
is no longer included in the same Standard & Poor’s Global Industry
Classification Standard (“GICS”) Sub-Industry as Price Group, such company shall
no longer be a Peer Company.

(ii) In the event of a merger, acquisition or business combination transaction
of a Peer Company with or by another Peer Company, the surviving entity shall
remain a Peer Company, provided that the surviving entity is still in the same
GICS Sub-Industry as Price Group.

(iii) In the event of a merger of a Peer Company with or by an entity that is
not a Peer Company, or the acquisition or business combination transaction of a
Peer Company with an entity that is not a Peer Company, in each case, where the
Peer Company is the surviving entity, the surviving entity shall remain a Peer
Company, provided that the surviving entity is still in the same GICS
Sub-Industry as Price Group.

(iv) In the event of a merger or acquisition or business combination transaction
of a Peer Company with or by an entity that is not a Peer Company, other form of
“going private” transaction relating to any Peer Company or the liquidation of
any Peer Company, where such Peer Company is not the surviving entity or is
otherwise no longer publicly traded, the company shall no longer be a Peer
Company.

(v) In the event of a bankruptcy of a Peer Company, such company shall remain a
Peer Company.

(p) “Performance Threshold” means the performance objective(s) set forth on the
Notice, if any, which must be satisfied in order for any Stock Units to become
vested, except as otherwise provided in this Agreement.

(q) “Plan” means the T. Rowe Price Group, Inc. 2012 Long-Term Incentive Plan.

(r) “Price Group” means T. Rowe Price Group, Inc.

(s) “Qualified Performance-Based Award” means a grant that is intended by the
Executive Compensation Committee to qualify for the exemption from the
limitation on deductibility imposed by Section 162(m)(4)(C) of the Code.

 

14



--------------------------------------------------------------------------------

(t) “Service” means your employment with the Company. Your Service will be
considered to have ceased with the Company if, immediately after a sale, merger
or other corporate transaction, the trade, business or entity with which you are
employed is not T. Rowe Price Group, Inc. or its successor or an Affiliate of
T. Rowe Price Group, Inc. or its successor.

(u) “Stock Unit” means a bookkeeping entry used by the Company to record and
account for the grant of a restricted stock unit until such time as such
restricted stock unit is settled, forfeited or terminated, as the case may be.
Each Stock Unit represents a contractual obligation of the Company to deliver
one share of Common Stock to the holder upon vesting of the Stock Unit.

(v) “Termination of Service” means the termination of your employment with the
Company. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among entities which comprise the Company,
including all Affiliates, shall not be considered Terminations of Service;
provided, however, that the Committee has discretion to determine that a
Termination of Service has occurred if, for six continuous months, you are
absent or otherwise unable for any reason to perform substantially all the
essential duties of your position, as determined by the Committee. The Committee
has discretion to determine the date upon which you incur a Termination of
Service.

(w) “Terms” mean this Statement of Additional Terms Regarding Awards of
Restricted Stock Units.

(x) “Total and Permanent Disability” means that you are (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to last until your death or
result in death, or (ii) determined to be totally disabled by the Social
Security Administration or other governmental or quasi-governmental body that
administers a comparable social insurance program outside of the United States
in which you participate and which conditions the right to receive benefits
under such program on your being unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last until your death or result in death. The Committee
may require such medical or other evidence as it deems necessary to judge the
nature and permanency of your condition.

(y) “You”; “Your”. You means the recipient of the Stock Units as reflected in
the Notice. Whenever the word “you” or “your” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Committee, to apply to the estate, personal representative,
or beneficiary to whom the Stock Units may be transferred by will or by the laws
of descent and distribution, the words “you” and “your” shall be deemed to
include such person.

{end of document}

 

15